DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 04 January 2021. Claims 6, 14, 22, 30 and 33-38 are pending in the application; claims 22 and 33-38 are amended; claims 35-38 are new; and claims 1-5, 7-13, 15-21, 23-29 and 31-32 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0305197 A1) in view of ZTE, “Discussion on Repetition for Control Channel and Traffic Channel, 3GPP TSG RAN WG1 Meeting #74, Barcelona, Spain, 19th-23rd August 2013, R1-133062.

Regarding claim 35, Park discloses a terminal device, comprising: 
a processor; and a memory storing a program, wherein the program, when executed by the processor, causes the terminal device to (Implementing the functionality of terminal devices in this manner is notoriously well known to one of ordinary skill in the art): 
send uplink data to a base station through a first type of message or a second type of message, wherein the first type of message is a non-message 3 (non-Msg3), and the second type of message is a message 3 (Msg3) (Fig. 5, 3 Scheduled transmission, [0038] disclosing Fig. 5 is the contention based random access procedure; [0042] and [0045]-[0046] disclosing the UE transmits message 3 using the UL grant provided in the random access response; [0084], [0086] disclosing the UEs transmit the message 3 discussed in [0046] during the contention based random access procedure); 
after sending the uplink data, detect whether first physical downlink control channel (PDCCH) signaling is received within a first preset period started from when the uplink data is sent ([0047] disclosing the UE starts a contention resolution (CR) timer after sending message 3 corresponding to the UL grant; [0089]); 
determine that the uplink data sent through the first type of message is successfully transmitted to the base station upon detecting that the first PDCCH signaling is not received within the first preset period; determine that the uplink data sent through the first type of message is unsuccessfully transmitted to the base station upon detecting that the first PDCCH signaling is received within the first preset period, wherein the first PDCCH signaling instructs re-sending the uplink data (these features are not required to be satisfied when the data is transmitted through the second type of message); and 
determine that the uplink data sent through the second type of message is unsuccessfully transmitted to the base station upon detecting that the first PDCCH signaling is not received within the first preset period ([0087] disclosing the transmission of the data (e.g. message 3) may fail; [0089] disclosing if the PDCCH is not received before the CR timer expires, the contention resolution has failed).
The features “sent by the base station within a second preset period…wherein the second preset period corresponds to a duration of a second timer, and when the uplink data is sent through the non-Msg3, the second timer is started by the base station after scheduling the terminal device to send the uplink data or when the uplink data is sent through the Msg3, the second timer is started by the base station after sending a random access response (RAR) message to the terminal device” are not limiting to the structure of the user equipment and therefore do not hold patentable weight.
Park does not disclose the following; however, ZTE suggests, wherein the first preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the first preset period (Section 1 for MTC-UEs; Section 2.1 disclosing “Repetition of (E)PDCCH/PUCCH across multiple sub-frames may be required to achieve the coverage enhancement target”; and “The repetition times for common control information and for UE specific control information may need to be configured separately considering specific performance requirement…The repetition times for UE specific control information could be determined by coverage enhancement level of the specific UE,”)
ZTE teaches “Repetition is identified as the most effective and significant coverage enhancement technique for control channels” (Section 1) and “time domain repetition is the most important coverage enhancement technique for almost all the physical channels” (Section 2) which require reception of all of the PDCCH repetitions to meet the requirement target (Section 2.1); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contention resolution timer of Park to accommodate the repetitions of PDCCH taught by ZTE in order to meet the coverage enhancement requirements of the terminal.

Regarding claim 6, Park further discloses the terminal device according to claim 35, wherein the program further causes the terminal device to receive second physical downlink control channel signaling before sending the uplink data, and wherein the second physical downlink control channel signaling instructs the terminal device to send the uplink data (Fig. 5, random access response (Message 2); [0042] and [0045]-[0046] disclosing the UE transmits message 3 using the UL grant provided in the random access response [0086]).

Regarding claim 33, Park further discloses the terminal device according to claim 35, wherein the program further causes the terminal device to start a first timer, wherein a duration of the first timer corresponds to the first preset period ([0047] disclosing the UE starts a contention resolution (CR) timer after sending message 3; [0089]).

Claims 14, 30, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0305197 A1) in view of CATT, "Discussion on Contention Resolution Timer", 3GPP TSG-RAN WG2 #62bis, Warsaw Poland, Jun 30th - Jul 4th 2008, R2-083284 in view of Jeong (US 2010/0278064 A1).

Regarding claim 36, Park discloses a network device (Fig. 5, eNB), comprising: a processor; a memory storing a program to be executed in the processor, the program, when executed, causes the network device to (Implementing the functionality of network devices in this manner is notoriously well known to one of ordinary skill in the art): 
detect whether uplink data of the terminal device is received and determine whether to send first physical downlink control channel (PDCCH) signaling to indicate a status of receiving the uplink data by the network device (Fig. 5 Contention resolution (Message 4); [0049] disclosing the UE waits for contention resolution message from the eNB in the form of PDCCH; [0087]-[0089] disclosing the eNB determines whether to send PDCCH in the latter case when the eNB receives the data of a specific UE), 
the uplink data being carried in a first type of message or a second type of message, wherein the first type of message is a non-message 3 (non-Msg3), and the second type of message is a message 3 (Msg3) (Fig. 5, 3 Scheduled transmission, [0038] disclosing Fig. 5 is the contention based random access procedure; [0042] and [0045]-[0046] disclosing the UE transmits message 3 using the UL grant provided in the random access response; [0084], [0086] disclosing the UEs transmit the message 3 discussed in [0046] during the contention based random access procedure), 
determine to not send the first PDCCH signaling upon detecting that the uplink data carried in the first type of message is received within the second preset period; determine to send the first PDCCH signaling upon detecting that the uplink data carried in the first type of message is not received within the second preset period, wherein the first PDCCH signaling instructs a terminal to re-send the uplink data (these features are not required to be satisfied when the data carried in the second type of message is received); and 
determine to not send the first PDCCH signaling upon detecting that the uplink data carried in the second type of message is not received ([0087] disclosing the transmission of the data by the two or more UEs may fail or the eNB may receive only the data of the specific UE and in that case the eNB must notify contention resolution which suggests the eNB sends nothing when the transmission of the data by the two or more UEs fail).
Park does not disclose the following; however CATT discloses within a second preset period, and based thereon and suggests and the second preset period corresponds to a duration of a second timer (pg. 2, disclosing T2 as eNB schedules Msg4 for Contention resolution; and problem 2 disclosing the eNB can only schedule Msg4 (a.k.a. Contention Resolution Message) only during T2 otherwise the UE will lose contention because the contention resolution timer expires before the UE can successfully process Msg3 (duration of T3), in other words, the eNB must send the Msg4 before the end of T2 in order for the UE to receive the Msg4 before the first preset period (a.k.a. the contention resolution (CR) timer) expires), and 
CATT in view of Jeong suggests  wherein when the uplink data is carried in the non-Msg3 the base station starts the second timer after scheduling the terminal device to send the uplink data (this alternative feature is not required to be satisfied when the uplink data is sent through the Msg3); or 
wherein the second preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the second preset period, when the uplink data is carried in the Msg3, the base station starts the second timer after sending a random access response (RAR) message to the terminal device (Jeong teaches for coverage enhancement, an eNB can instruct the terminal to utilize TTI bundling for the Msg3. See: [0029] disclosing “TTI bundling is used when the channel condition is bad”; and [0036]-[0037] disclosing “Once the TTI bundling for the RACH MSG3 has been determined, the ENB 303 sends a Random Access Response message containing the TTI bundling configuration indicator and a number of consecutive TTIs for the TTI bundling to the UE” and “If the Random Access Response message is received, the UE 301 generates a combined RACH message in consideration of the number of TTIs, and sends the combined RACH message to the ENB 303 using the resource allocated for the RACH message (RACH MSG3)); [0053] disclosing “After transmitting the random access response message, the ENB 303 waits to receive the uplink L2/L3 message (RACH MSG3 combining the RRC Connection REQ and NAS Service REQ messages) transmitted by the UE 301 in accordance with the TTI bundling.” Thus, when one of ordinary skill in the art viewed the teaching of Catt in light of the teaching in Jeong one of ordinary skill would see a suggestion of starting a timer at the time of sending the random access response in Jeong in order to wait to receive the TTI bundled Msg3 which the timer duration extended to the end of T2 of CATT such that the base station scheduled Msg4 before the end of T2 in order for the UE to receive the Msg4 before the first preset period (a.k.a. the contention resolution (CR) timer) expires. One of ordinary skill in the art would have had a reasonable expectation of success of starting the timer in the manner claimed when informed by the teaching of CATT and Jeong.). 
It would have been obvious to one of ordinary skill in the art to modify the teaching in Park with the disclosure of CATT and Jeong in order to allow the base station to know when it was too late to send the contention resolution message (a.k.a. Msg4) because this would prevent the base station form using resources to send the contention resolution message if it was too late for the terminal to receive it before the first preset period (a.k.a. contention resolution timer) expired (CATT pg. 2 problem 2).

Regarding claim 14, Park further discloses the network device according to claim 36, wherein the program-further causes the network device to send second PDCCH signaling before detecting whether the uplink data is received, and wherein the second PDCCH-signaling instructs the terminal to send the uplink data ([0042] disclosing the eNB sends PDCCH informing the UE where to receive the UL grant for the uplink data).

Regarding claims 38 and 30, the claims are directed towards the method performed by the network device of claims 36 and 14 respectively; therefore, claims 38 and 30 are rejected on the grounds presented above for claims 36 and 14 respectively. 

Claims 22, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0305197 A1) in view of ZTE, “Discussion on Repetition for Control Channel and Traffic Channel, 3GPP TSG RAN WG1 Meeting #74, Barcelona, Spain, 19th-23rd August 2013, R1-133062 in view of CATT, "Discussion on Contention Resolution Timer", 3GPP TSG-RAN WG2 #62bis, Warsaw Poland, Jun 30th - Jul 4th 2008, R2-083284 in view of Jeong (US 2010/0278064 A1).

Regarding claim 37, Park discloses a method, comprising: 
sending, by a terminal device to a base station, uplink data through a first type of message or a second type of message, wherein the first type of message is a non-message 3 (non- Msg3), and the second type of message is a message 3 (Msg3) (Fig. 5, 3 Scheduled transmission, [0038] disclosing Fig. 5 is the contention based random access procedure; [0042] and [0045]-[0046] disclosing the UE transmits message 3 using the UL grant provided in the random access response; [0084], [0086] disclosing the UEs transmit the message 3 discussed in [0046] during the contention based random access procedure); 
detecting, by the terminal device after sending the uplink data, whether first physical downlink control channel (PDCCH) signaling is received within a first preset period started from when the uplink data is sent ([0047] disclosing the UE starts a contention resolution (CR) timer after sending message 3 corresponding to the UL grant; [0089]); 
determining, by the terminal device, that the uplink data sent through the first type of message is successfully transmitted to the base station upon detecting that the first PDCCH signaling is not received within the first preset period; determining, by the terminal device, that the uplink data sent through the first type of message is unsuccessfully transmitted to the base station upon detecting that the first PDCCH signaling is received within the first preset period, wherein the first PDCCH signaling instructs re-sending the uplink data  (these features are not required to be satisfied when the data is transmitted through the second type of message); and 
determining, by the terminal device, that the uplink data sent through the second type of message is unsuccessfully transmitted to the base station upon detecting that the first PDCCH signaling is not received within the first preset period ([0087] disclosing the transmission of the data (e.g. message 3) may fail; [0089] disclosing if the PDCCH is not received before the CR timer expires, the contention resolution has failed).
Park does not disclose the following; however, ZTE suggests, wherein the first preset period is determined according to a mapping relationship between a coverage enhancement requirement level of the terminal device and the first preset period (Section 1 for MTC-UEs; Section 2.1 disclosing “Repetition of (E)PDCCH/PUCCH across multiple sub-frames may be required to achieve the coverage enhancement target”; and “The repetition times for common control information and for UE specific control information may need to be configured separately considering specific performance requirement…The repetition times for UE specific control information could be determined by coverage enhancement level of the specific UE,”).
ZTE teaches “Repetition is identified as the most effective and significant coverage enhancement technique for control channels” (Section 1) and “time domain repetition is the most important coverage enhancement technique for almost all the physical channels” (Section 2) which require reception of all of the PDCCH repetitions to meet the requirement target (Section 2.1); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contention resolution timer of Park to accommodate the repetitions of PDCCH taught by ZTE in order to meet the coverage enhancement requirements of the terminal.
CATT discloses sent by the base station within a second preset period and suggests and the second preset period corresponds to a duration of a second timer (pg. 2, T2 as eNB schedules Msg4 for Contention resolution; and problem 2 disclosing the eNB can only schedule Msg4 (a.k.a. Contention Resolution Message) only during T2 otherwise the UE will lose contention because the contention resolution timer expires before the UE can successfully process Msg3 (duration of T3), in other words, the eNB must send the Msg4 before the end of T2 in order for the UE to receive the Msg4 before the first preset period (a.k.a. the contention resolution (CR) timer) expires), and 
CATT in view of Jeong suggests when the uplink data is sent through the non-Msg3, the second timer is started by the base station after scheduling the terminal device to send the uplink data (this alternative feature is not required to be satisfied when the uplink data is sent through the Msg3); or 
when the uplink data is sent through the Msg3, the second timer is started by the base station after sending a random access response (RAR) message to the terminal device (Jeong teaches for coverage enhancement, an eNB can instruct the terminal to utilize TTI bundling for the Msg3. See: [0029] disclosing “TTI bundling is used when the channel condition is bad”; and [0036]-[0037] disclosing “Once the TTI bundling for the RACH MSG3 has been determined, the ENB 303 sends a Random Access Response message containing the TTI bundling configuration indicator and a number of consecutive TTIs for the TTI bundling to the UE” and “If the Random Access Response message is received, the UE 301 generates a combined RACH message in consideration of the number of TTIs, and sends the combined RACH message to the ENB 303 using the resource allocated for the RACH message (RACH MSG3)); [0053] disclosing “After transmitting the random access response message, the ENB 303 waits to receive the uplink L2/L3 message (RACH MSG3 combining the RRC Connection REQ and NAS Service REQ messages) transmitted by the UE 301 in accordance with the TTI bundling.” Thus, when one of ordinary skill in the art viewed the teaching of Catt in light of the teaching in Jeong one of ordinary skill would see a suggestion of starting a timer at the time of sending the random access response in Jeong in order to wait to receive the TTI bundled Msg3 which the timer duration extended to the end of T2 of CATT such that the base station scheduled Msg4 before the end of T2 in order for the UE to receive the Msg4 before the first preset period (a.k.a. the contention resolution (CR) timer) expires. One of ordinary skill in the art would have had a reasonable expectation of success of starting the timer in the manner claimed when informed by the teaching of CATT and Jeong.).
It would have been obvious to one of ordinary skill in the art to modify the teaching in Park with the disclosure of CATT and Jeong in order to allow the base station to know when it was too late to send the contention resolution message (a.k.a. Msg4) because this would prevent the base station form using resources to send the contention resolution message if it was too late for the terminal to receive it before the first preset period (a.k.a. contention resolution timer) expired (CATT pg. 2 problem 2).

Regarding claim 22, Park further discloses the method according to claim 37, further comprising: receiving, by the terminal device, second physical downlink control channel signaling, wherein the second physical downlink control channel signaling instructs the terminal device to send the uplink data (Fig. 5, random access response (Message 2); [0042] and [0045]-[0046] disclosing the UE transmits message 3 using the UL grant provided in the random access response [0086]).

Regarding claim 34, Park further discloses the method according to claim 37, further comprising: starting a first timer, wherein a duration of the first timer corresponds to the first preset period ([0047] disclosing the UE starts a contention resolution (CR) timer after sending message 3; [0089]).





Response to Arguments
Section 112 Rejections
Applicant is correct with respect to the claim dependencies of the claims previously rejected as orphaned dependent claims; as such, this grounds of rejection presented in the previous office action has been withdrawn.

Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 6, 14, 22, 30 and 33-38 have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sung et al. (US 2010/0238875 A1) is prior art of record; discloses features claimed in the alternative “determine that the uplink data sent through the first type of message is successfully transmitted to the base station upon detecting that the first PDCCH signaling is not received within the first preset period; determine that the uplink data sent through the first type of message is unsuccessfully transmitted to the base station upon detecting that the first PDCCH signaling is received within the first preset period, wherein the first PDCCH signaling instructs re-sending the uplink data” (Fig. 22, [0165]-[0168], Fig. 23, [0169]-[0173]); and supports an obviousness rejection of the alternative language recited in the claims in light of the prior art cited in the grounds of rejection herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461